
	

113 S207 IS: To restrict the sale, lease, transfer, retransfer, or delivery of F–16 aircraft, M1 tanks, or certain other defense articles or services to the Government of Egypt.
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 207
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Inhofe (for himself,
			 Mr. Lee, Mr.
			 Blunt, Mr. Johanns, and
			 Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To restrict the sale, lease, transfer, retransfer, or
		  delivery of F–16 aircraft, M1 tanks, or certain other defense articles or
		  services to the Government of Egypt.
	
	
		1.Restriction on certain
			 military sales to EgyptThe
			 United States Government may not allow the sale, lease, transfer, retransfer,
			 or delivery of F–16 aircraft, M1 tanks, or certain other defense articles or
			 services to the Government of Egypt until the President certifies to Congress
			 that the Government of Egypt has agreed—
			(1)to continue to uphold its commitments under
			 the Camp David Peace Accords;
			(2)to provide proper security at United States
			 embassies and consulates pursuant to the Vienna Convention on Consular
			 Relations, done at Vienna April 24, 1963; and
			(3)to bring stability to Egypt by ending its
			 systematic exclusion and silencing of all official minority political
			 opposition and taking concrete steps to engage in dialogue with such opposition
			 parties and consider a coalition, power-sharing government with such opposition
			 parties.
			
